Exhibit 10.2

TERM LOAN ASSUMPTION AGREEMENT

TERM LOAN ASSUMPTION AGREEMENT, dated as of July 24, 2007 (this “Agreement”),
between CDRSVM Acquisition Co., Inc., a Delaware corporation (“Assignor”), and
The ServiceMaster Company, a Delaware corporation (“Assignee”), and consented to
by Citibank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”), collateral agent and LC Facility Issuing Bank for the
Lenders (as hereinafter defined) from time to time parties to the Credit
Agreement (as hereinafter defined).

W I T N E S S E T H:

WHEREAS, Assignor and the Administrative Agent are parties to the Credit
Agreement, dated as of July 24, 2007 (as amended, supplemented, waived or
otherwise modified from time to time, the “Credit Agreement”), among Assignor,
the several banks and other financial institutions from time to time party
thereto (the “Lenders”), the Administrative Agent and JPMorgan Chase Bank, N.A.,
as syndication agent.

WHEREAS, pursuant to the Credit Agreement and in consideration of, among other
things, the making available to Assignee of a term loan credit facility and the
extension of credit in the form of a pre-funded letter of credit facility under
the Credit Agreement, Assignor wishes to assign, transfer and convey to Assignee
all of Assignor’s rights, obligations, covenants, agreements, duties and
liabilities, and Assignee wishes to assume from Assignor all of its rights,
obligations, covenants, agreements, duties and liabilities, in each case as
“Borrower” under or with respect to the Credit Agreement, any Term Loan Notes,
any LC Facility Letters of Credit, any of the other Loan Documents (in each case
as hereinafter defined) and any and all certificates and other documents
executed by Assignor in connection therewith.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
hereto hereby agree as follows:

1.             Defined Terms.  Unless otherwise defined herein, terms defined in
the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement.

2.             Assignment of Rights and Obligations.  Effective as of
immediately after the Merger on the Closing Date, Assignor hereby irrevocably
assigns, transfers and conveys to Assignee all of Assignor’s rights,
obligations, covenants, agreements, duties and liabilities as “Borrower” under
or with respect to the Credit Agreement, any Term Loan Notes, any LC Facility
Letters of Credit, any of the other Loan Documents and any and all certificates
and other documents executed by Assignor in connection therewith; provided,
however, that Assignor understands and agrees that such assignment, transfer and
conveyance shall not be effective with respect to, or in any way release
Assignor from any of its obligations, covenants, agreements, duties and
liabilities under or with respect to this Agreement.

3.             Assumption of Agreements and Obligations.  Effective as of
immediately after the Merger on the Closing Date, Assignee hereby expressly
assumes, confirms and agrees to perform and observe all of the indebtedness,
obligations (including, without limitation, all


--------------------------------------------------------------------------------


obligations in respect of the Term Loans and LC Facility), covenants,
agreements, terms, conditions, duties and liabilities of Assignor as “Borrower”
under or with respect to the Credit Agreement, any Term Loan Notes, any LC
Facility Letters of Credit and any of the other Loan Documents to which Assignor
is a party in its capacity as “Borrower” as fully as if Assignee were originally
the obligor in respect thereof and the signatory in the capacity of “Borrower”
thereto; provided, however, that Assignor understands and agrees that such
assumption shall not be effective with respect to, or in any way obligate
Assignee to perform and observe any obligations, covenants, agreements, terms,
conditions, duties or liabilities of Assignor under or with respect to this
Agreement.  At all times after the effectiveness of such assumption, with
respect to all extensions of credit made to or for the account of Assignor prior
to the effectiveness of such assumption, Assignee shall have the obligations of,
and Assignor shall no longer be or have the obligations of, the “Borrower”
within the meaning of and for all purposes of the Credit Agreement.  In
addition, at all times after the effectiveness of such assumption, all
references to the “Borrower” in the Credit Agreement, any Term Loan Notes, any
LC Facility Letters of Credit, any of the other Loan Documents and any and all
certificates and other documents executed by Assignor in connection therewith
shall be deemed to be references to Assignee.

4.             Amendment to Credit Agreement.  The Credit Agreement is hereby
deemed to be amended to the extent, but only to the extent, necessary to effect
the assignment and assumption provided for hereby.  Except as expressly amended,
modified and supplemented hereby, the provisions of the Credit Agreement and the
other Loan Documents are and shall remain in full force and effect.

5.             Affirmation of Loan Documents.  Each of CDRSVM Holding, Inc.,
InStar Services Group, Inc., InStar Services Group, L.P., InStar Services
Holdings, LLC, InStar Services Management, LLC, Merry Maids Limited Partnership,
MM Maids L.L.C., ServiceMaster Consumer Services, Inc., ServiceMaster Consumer
Services Limited Partnership, ServiceMaster Holding Corporation, ServiceMaster
Management Corporation, ServiceMaster Residential/Commercial Services Limited
Partnership, SM Clean L.L.C., Terminix International, Inc., The Terminix
International Company Limited Partnership, TruGreen Companies L.L.C., TruGreen,
Inc., TruGreen LandCare, L.L.C. and TruGreen Limited Partnership hereby consents
to the execution and delivery of this Agreement and confirms, reaffirms and
restates its obligations under each of the Loan Documents to which it is a party
pursuant to the terms hereof.

6.             GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

7.             Counterparts.  This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.  A set of the copies of this Agreement signed by all the
parties shall be lodged with Assignee and the Administrative Agent.


--------------------------------------------------------------------------------


8.             Section Headings.  The section headings in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
to be taken into consideration in the interpretation hereof.

9.             Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

10.           Successors and Assigns.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

11.           WAIVERS OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.

[The Remainder of This Page is Left Intentionally Blank]

 


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective proper and duly authorized officers
as of the date first set forth above.

 

CDRSVM ACQUISITION CO., INC.

 

 

 

 

 

By:

/s/ Theresa A. Gore

 

 

Name:

Theresa A. Gore

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

 

 



 

THE SERVICEMASTER COMPANY

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Ernest J. Mrozek

 

 

 

Name:

Ernest J. Mrozek

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

By:

/s/ Eric Zarnikow

 

 

 

Name:

Eric Zarnikow

 

 

Title:

Senior Vice President & Treasurer

 

 

 

 

 

 

 

 

 

 

 

 

Consented:

 

 

 

 

 

 

 

 

CITIBANK, N.A., as Administrative Agent

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Timothy P. Dilworth

 

 

 

Name:

Timothy P. Dilworth

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

Consented and Agreed

 

 

 

(for purposes of Section 5 only):

 

 

 

 

 

 

 

CDRSVM HOLDING, INC.

 

 

 

 

 

 

 

By:

/s/ Theresa A. Gore

 

 

 

Name:

Theresa A. Gore

 

 

Title:

Vice President and Treasurer

 

 


--------------------------------------------------------------------------------


 

INSTAR SERVICES GROUP, INC.

 

 

 

 

 

By:

/s/ David J. Demos

 

 

 

Name:

David J. Demos

 

Title:

Chief Executive Officer, President

 

& Secretary

 

 

 

 

 

 

 

By:

/s/ Richard J. Augustine

 

 

 

Name:

Richard J. Augustine

 

Title:

Treasurer

 

 

 

 

 

 

 

 

 

INSTAR SERVICES GROUP, L.P.

 

 

By:

INSTAR SERVICES MANAGEMENT,

 

 

LLC, its general partner

 

 

 

 

By:

/s/ Ernest J. Mrozek

 

 

 

Name:

Ernest J. Mrozek

 

Title:

Senior Vice President

 

 

 

 

 

 

By:

/s/ Eric Zarnikow

 

 

 

Name:

Eric Zarnikow

 

Title:

Assistant Treasurer

 

 

 

 

 

 

 

 

 

INSTAR SERVICES HOLDINGS, LLC

 

 

 

 

 

By:

/s/ Ernest J. Mrozek

 

 

 

Name:

Ernest J. Mrozek

 

Title:

Senior Vice President

 

 

 

 

 

 

By:

/s/ Eric Zarnikow

 

 

 

Name:

Eric Zarnikow

 

Title:

Assistant Treasurer

 


--------------------------------------------------------------------------------


 

INSTAR SERVICES MANAGEMENT, LLC

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Ernest J. Mrozek

 

 

 

 

Name:

Ernest J. Mrozek

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

By:

/s/ Eric Zarnikow

 

 

 

 

Name:

Eric Zarnikow

 

 

Title:

Assistant Treasurer

 

 

 

 

 

 

 

 

 

MERRY MAIDS LIMITED PARTNERSHIP

 

 

By:

MM MAIDS L.L.C., its general partner

 

 

 

 

By:

/s/ Ernest J. Mrozek

 

 

 

Name:

Ernest J. Mrozek

 

Title:

Vice President

 

 

 

 

 

 

By:

/s/ Eric Zarnikow

 

 

 

Name:

Eric Zarnikow

 

Title:

Vice President & Treasurer

 

 

 

 

 

 

MM MAIDS L.L.C.

 

 

 

 

 

 

 

 

By:

/s/ Ernest J. Mrozek

 

 

 

Name:

Ernest J. Mrozek

 

Title:

Vice President

 

 

 

 

 

 

By:

/s/ Eric Zarnikow

 

 

 

Name:

Eric Zarnikow

 

Title:

Vice President &

 

Treasurer

 

 


--------------------------------------------------------------------------------


 

SERVICEMASTER CONSUMER SERVICES, INC.

 

 

By:

/s/ Ernest J. Mrozek

 

 

 

Name:

Ernest J. Mrozek

 

Title:

President & Chief Operating

 

 

Officer

 

 

 

 

 

 

By:

/s/ Eric Zarnikow

 

 

 

Name:

Eric Zarnikow

 

Title:

Treasurer

 

 

 

 

 

 

SERVICEMASTER CONSUMER SERVICES

LIMITED PARTNERSHIP

 

 

 

 

 

 

 

 

By:

SERVICEMASTER CONSUMER SERVICES,

 

 

INC., its general partner

 

 

 

 

 

 

 

By:

/s/ Ernest J. Mrozek

 

 

 

Name:

Ernest J. Mrozek

 

Title:

President & Chief Operating

 

 

Officer

 

 

 

 

 

 

By:

/s/ Eric Zarnikow

 

 

 

Name:

Eric Zarnikow

 

Title:

Treasurer

 

 

 

 

 

 

 

 

 

SERVICEMASTER HOLDING CORPORATION

 

 

By:

/s/ Ernest J. Mrozek

 

 

 

Name:

Ernest J. Mrozek

 

Title:

President

 

 

 

 

 

 

By:

/s/ Eric Zarnikow

 

 

 

Name:

Eric Zarnikow

 

Title:

Treasurer

 


--------------------------------------------------------------------------------


 

SERVICEMASTER MANAGEMENT

 

 

CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ Ernest J. Mrozek

 

 

 

Name:

Ernest J. Mrozek

 

Title:

President

 

 

 

 

 

 

By:

/s/ Eric Zarnikow

 

 

Name:

Eric Zarnikow

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

 

 

 

 

SERVICEMASTER RESIDENTIAL/COMMERCIAL

SERVICES LIMITED PARTNERSHIP

 

 

 

 

 

By:

SM CLEAN L.L.C., its general partner

 

 

 

 

 

 

 

By:

/s/ Ernest J. Mrozek

 

 

 

Name:

Ernest J. Mrozek

 

Title:

Vice President

 

 

 

 

 

 

By:

/s/ Eric Zarnikow

 

 

 

Name:

Eric Zarnikow

 

Title:

Treasurer

 

 

 

 

 

 

 

 

 

SM CLEAN L.L.C.

 

 

 

 

 

 

 

 

By:

/s/ Ernest J. Mrozek

 

 

 

Name:

Ernest J. Mrozek

 

Title:

Vice President

 

 

 

 

 

 

By:

/s/ Eric Zarnikow

 

 

 

Name:

Eric Zarnikow

 

Title:

Treasurer

 


--------------------------------------------------------------------------------


 

TERMINIX INTERNATIONAL, INC.

 

 

 

 

 

 

 

 

By:

/s/ Ernest J. Mrozek

 

 

 

Name:

Ernest J. Mrozek

 

Title:

Treasurer

 

 

 

 

 

 

By:

/s/ Eric Zarnikow

 

 

 

Name:

Eric Zarnikow

 

Title:

Assistant Treasurer

 

 

 

 

 

 

THE TERMINIX INTERNATIONAL

 

 

COMPANY LIMITED PARTNERSHIP

 

 

By:

TERMINIX INTERNATIONAL, INC.,

 

 

its general partner

 

 

 

 

By:

/s/ Ernest J. Mrozek

 

 

 

Name:

Ernest J. Mrozek

 

Title:

Treasurer

 

 

 

 

 

 

By:

/s/ Eric Zarnikow

 

 

 

Name:

Eric Zarnikow

 

Title:

Assistant Treasurer

 

 

 

 

 

 

 

 

 

TRUGREEN COMPANIES L.L.C.

 

 

 

 

 

By:

/s/ Ernest J. Mrozek

 

 

 

Name:

Ernest J. Mrozek

 

Title:

President

 

 

 

 

 

 

By:

/s/ Eric Zarnikow

 

 

 

Name:

Eric Zarnikow

 

Title:

Treasurer

 


--------------------------------------------------------------------------------


 

TRUGREEN, INC.

 

 

 

 

 

 

 

 

By:

/s/ Jim L. Kaput

 

 

 

Name:

Jim L. Kaput

 

Title:

Senior Vice President

 

 

 

 

 

 

By:

/s/ Eric Zarnikow

 

 

 

Name:

Eric Zarnikow

 

Title:

Assistant Treasurer

 

 

 

 

 

 

TRUGREEN LANDCARE L.L.C.

 

 

 

 

 

By:

/s/ Ernest J. Mrozek

 

 

 

Name:

Ernest J. Mrozek

 

Title:

Executive Vice President

 

 

 

 

 

 

By:

/s/ Eric Zarnikow

 

 

 

Name:

Eric Zarnikow

 

Title:

Vice President & Assistant

 

 

Treasurer

 

 

 

 

 

 

TRUGREEN LIMITED PARTNERSHIP

 

 

By:

TRUGREEN, INC., its general partner

 

 

 

 

 

 

 

By:

/s/ Jim L. Kaput

 

 

 

Name:

Jim L. Kaput

 

Title:

Senior Vice President

 

 

 

 

 

 

By:

/s/ Eric Zarnikow

 

 

 

Name:

Eric Zarnikow

 

Title:

Assistant Treasurer

 


--------------------------------------------------------------------------------